IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2206 Disciplinary Docket No. 3
                                         :
RANDOLPH A. SCOTT                        :   Board File No. C2-13-896
                                         :
                                         :   (United States District Court for the
                                         :   Eastern District of Pennsylvania,
                                         :   No. 2:13-CR-543)
                                         :
                                         :   Attorney Registration No. 3254
                                         :
                                         :   (Bucks County)



                                     ORDER


PER CURIAM:



       AND NOW, this 25th day of November, 2015, upon consideration of the

responses to a Rule to show cause why Randolph A. Scott should not be placed on

temporary suspension, the Rule is made absolute. Randolph A. Scott is placed on

temporary suspension pursuant to Pa.R.D.E. 214(d)(2), and he shall comply with all the

provisions of Pa.R.D.E. 217.